Citation Nr: 1110193	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cold injury residuals of the feet.

2.  Entitlement to service connection for cold injury residuals of the hands.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.  


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to SMC based on the need for the regular aid and attendance of another person or on account of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1995 rating decision, the RO denied service connection for cold injury residuals of the feet.

2.  Evidence of record received since the November 1995 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for cold injury residuals of the feet.

3.  Evidence of record shows a relationship between the currently diagnosed chronic cold urticaria of the Veteran's hands and feet and his active service.  


CONCLUSIONS OF LAW

1.  The November 1995 RO decision, which denied claim for service connection for cold injury residuals of the feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for cold injury residuals of the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Cold injury residuals of the feet and hands were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the feet and hand claims on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

Historically, the Veteran's original claim for service connection for cold injury residuals of the feet was denied in a November 1995 rating decision.  The Veteran did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  Subsequently, in September 2005, the Veteran requested to reopen his claim.  In a May 2007 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence had not been received in order to reopen the claim.  Thereafter, the Veteran filed a timely appeal.  The laws and regulations governing finality and the reopening of previously disallowed claim are, therefore, pertinent in the consideration of the current claim regarding cold injury residuals of the feet.  

Although the RO has found no basis to reopen the previously denied claim for service connection, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Because the November 1995 RO decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

In reaching a determination on whether the claims should be reopened, the reason for the prior denial should be considered.  In this case, in November 1995, the RO denied service connection for cold injury residuals due to a lack of a current diagnosis.  The RO acknowledged evidence of in-service treatment for cold injury of the feet and cold intolerance, but found no evidence of permanent residuals.  

Notably, since the time of the prior rating decision, the Veteran has submitted an October 2007 private treatment record for cold injury residuals.  In the report, the examiner noted the Veteran's current complaints of tingling in his feet as well as his history of treatment for cold injury in service.  On examination, the examiner diagnosed chronic cold urticaria of the hands and feet.  

The Board finds the recently submitted evidence of record "new" because it is not duplicative of record.  This evidence has not previously been submitted and is "material" because it presents a possible favorable nexus to service and as such, raises a reasonable probability of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim for service connection for cold injury residuals to the feet it reopened.  The Board will address the merits of the underlying claim for service connection for cold injury residuals of the Veteran's feet-as well as the additional claim for service connection for cold injury residuals of his hands-immediately below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical evidence do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran contends that the current cold injury residuals of his hands and feet are related to his in-service experiences of cold injury and cold intolerance.  Additionally, the Veteran avers, in essence, that he has continued to experience such residuals since service discharge.  

A review of the service treatment records shows multiple notations of treatment for cold injuries to the feet and cold intolerance during active service. Although the records do not specifically show evidence of treatment for cold injury residuals to the hands, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this regard, the Veteran contends that he had symptoms of cold injury to his hands in service and has experienced the residuals of such injury since discharge.  Of further significance to the Board in this matter is the fact that the Veteran's contentions regarding in-service cold injuries to his hands are consistent with the documented in-service cold injuries to his feet.  

Moreover, as noted above, a newly submitted October 2007 private treatment record shows complaints of and treatment for cold injury residuals.  In the report, the examiner noted the Veteran's current complaints of tingling in his hands and feet, as well as a history of treatment for cold injuries in service.  Based on the Veteran's contentions and examination findings, the examiner diagnosed chronic cold urticaria of the hands and feet.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record in the current appeal, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of chronic cold urticaria of the hands and feet.  Although the October 2007 examiner did not specifically opine that the Veteran's current diagnosis was related to service, the Board finds that a nexus has been adequately established.  In this regard, the examiner's findings were based, in part, on the Veteran's documented history of prior treatment for cold injuries in service.  Additionally, the Veteran has competently and credibly reported symptoms of cold injury residuals since the time of service.  Therefore, when considering the entire record, the Board finds the evidence in relative equipoise.  Accordingly, service connection for cold injury residuals of the hands and feet is warranted.  


ORDER

New and material evidence having been received, the previously denied claim for service connection for cold injury residuals of the feet is reopened.  

Service connection for cold injury residuals of the feet is granted.

Service connection for cold injury residuals of the hands is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to an adjudication of the remaining issue on appeal.  

Initially, the Board notes that the Veteran's most recent treatment records, since 2008, have not been associated with the claims file.  Notably, in August 2008, the Veteran rescheduled a VA examination because he was experiencing painful arthritis.  In this regard, the Board notes that service connection has been granted for multiple disabilities, including rheumatoid arthritis of multiple joints.  The Board finds that the Veteran's request to reschedule his VA examination reflects a possible worsening of his service-connected disability(ies).  Also, the claims folder does not contain a report of any subsequent VA examination that may have been rescheduled.  Accordingly, a remand of the Veteran's SMC claim is necessary to accord the agency of original jurisdiction an opportunity to obtain, and to associate with the claims folder, any recent outstanding pertinent treatment and evaluation records.  

Additionally, in light of the Board's grant of service connection for cold injury residuals of the Veteran's hands and feet, and after any recent VA treatment or evaluation records are associated with his claims folder, the Board finds that his SMC claim should be reevaluated.  Indeed, in this regard, the Board notes that the Veteran has not been afforded a VA aid and attendance and housebound status examination during this appeal period.  For the reasons discussed herein, the Board finds that the Veteran should be afforded such an examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notification letter pertaining to the issue of entitlement to SMC based on the need for the regular aid and attendance of another person or on account of being housebound.  

2.  The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for, or evaluation of, his service-connected disabilities, since August 2008, that is not evidenced by the current record.  After obtaining from the Veteran any appropriate release of information forms where necessary, the RO/AMC should procure any such referenced treatment and evaluation records not currently on file and associate them with the claims folder.

3.  Thereafter, the Veteran should be accorded an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to care for himself and to leave his home.  The claims folder must be reviewed by the examiner prior to the examination.  Any medically indicated tests should be accomplished.  

The examiner should:  

(A)  discuss the manifestations associated with the Veteran's service-connected disorders.  

(B)  opine as to whether the Veteran is substantially confined to his place of residence and immediate premises as a result of solely his service-connected disabilities and whether it is reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime.  

(C)  opine as to whether the Veteran is so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.  [In determining whether the Veteran is able to perform personal care functions, the ability to dress and undress, keep oneself ordinarily clean and presentable, feed oneself, attend to the needs of nature, protect oneself from the hazards and dangers incident to daily environment, and perform frequently required self-adjustment of prosthetic appliances should be considered.]  

A rationale for all opinions expressed should be provided.  If the examiner is unable to express an opinion without a resort to speculation, he or she should so state.  

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner(s) has responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2010).  

5.  Then, the RO/AMC should readjudicate the issue of entitlement to SMC based on the need for the regular aid and attendance of another person or on account of being housebound, based on all the evidence of record, including any additional information obtained as a result of this Remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 


(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


